Citation Nr: 1010236	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine sprain, claimed as upper and lower back, to include as 
secondary to a service-connected bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to 
December 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 


FINDING OF FACT

The Veteran's current chronic spinal sprain is not related to 
service or to a service-connected disability.


CONCLUSION OF LAW

Currently diagnosed chronic spinal sprain was not incurred 
during active military service and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of a 
lumbar spine sprain, including as secondary to a service-
connected bilateral knee condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  Some chronic diseases, such as 
arthritis, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service. 38 U.S.C.A. §§ 1101, 1112(a)(1), 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection 
may also be granted on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability. Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc). When service connection is established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The amendment sets 
a standard by which a claim based on aggravation of a 
nonservice-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Allen at 439. This had not 
been VA's practice, which suggests that the recent changes 
amount to a substantial change.  See Allen at 447-449. Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of a back condition.  A 
separation examination dated in December 1982 marked the 
Veteran's spine and other musculoskeletal system as normal.  

VA medical records include a February 2003 visit during which 
the Veteran reported that he slipped on ice while getting off 
a bus and landed flat on his back.  Diagnosis was back pain.  
The Veteran also complained of and was treated for knee pain.  
It was noted that he had chronic low back pain.

In September 2005 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  During the examination the 
Veteran reported no history of injury to his back.  He 
reported pain in his upper and lower back for a few years 
aggravated by squatting, lifting, and activities.  He stated 
that the pain was the worst in his low back.  X-ray of the 
cervical spine showed normal alignment with no bony 
abnormality and mild limitation of flexion in the lower three 
cervical vertebrae.  X-ray of the thoracic spine showed 
normal alignment of 12 thoracic vertebrae and disc spaces 
were well maintained.  X-ray of the lumbar spine showed five 
lumbar vertebrae in normal alignment.  Diagnosis, in 
pertinent part was history of spinal sprain, mainly lumbar.  
The examiner opined that while the Veteran has a very mild 
chronic spinal sprain, mainly involving the lumbar region, 
there is no relationship of his spinal sprain to his service-
connected left knee condition.  

In September 2009 the Veteran was accorded a C&P spine 
examination.  During the examination the Veteran reported 
pain in the low and mid back and into the left buttock and 
left leg.  The diagnoses were chronic spinal sprain involving 
thoracic and lumbar areas with left sciatica, occasional, and 
scoliosis, right thoracolumbar, and early lumbar spondylosis.  
The examiner opined that his back conditions are less likely 
than not related to active military service.  He also opined 
that the Veteran's back condition was less likely than not 
due to, the result of, or aggravated by service-connected 
left knee or right knee conditions.  He rationalized that the 
Veteran's back condition has developed over time and the 
Veteran has no history of a specific injury to the back 
either in or out of service.  He further stated that the 
Veteran's gait was not such to aggravate any back condition.  

The Board finds that the VA examiner's opinion is entitled to 
great probative value as it was based on a review of the 
file, an examination of the Veteran, and as a rationale was 
provided.  The examiner opined that the Veteran's chronic 
spinal sprain was less likely than not related to service, 
less likely than not the result of his service-connected left 
knee or right knee conditions, and that it was less likely 
than not that the back condition was aggravated by the 
service-connected right knee or left knee conditions.  The 
examiner explained that the Veteran's back condition 
developed over time and that the Veteran's gait was not such 
that would aggravate any back condition.  

The Board recognizes that the Veteran believes his current 
back condition is related to service.  Recently, the Federal 
Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), which stated that 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical 
evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his back condition is related to a 
service-connected disability.  However, his opinion is 
outweighed by the more probative medical opinion of record, 
which is based on a physical examination and for which a 
rationale was provided.  Moreover, as noted above, there is 
no indication that the Veteran had a back condition or injury 
during service.  The STRs show no complaints of, treatment 
for, or a diagnosis of a back condition. Nor is there any 
evidence showing that the Veteran had arthritis to any degree 
within one year of separation from service.  The Board finds 
the absence of complaints of a back condition for many years 
after service to be highly probative evidence against the 
Veteran's claim.  This significant lapse of time is also 
highly probative evidence against the Veteran's claim of a 
nexus between a current back condition and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered in the 
analysis of a service connection claim).  Moreover, the 
September 2009 examiner's opinion provided rationale for all 
conclusions presented, as noted in the discussion above.  
Consequently, the weight of the probative evidence is clearly 
against the Veteran's claim for service connection for a back 
condition.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
(When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.).  Accordingly, 
as the weight of the probative evidence is against the 
Veteran's claim, service connection for residuals of a lumbar 
spine sprain must be denied.  38 C.F.R. §§ 3.102, 3.303, 
3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

A letter from the RO dated in June 2005 apprised the Veteran 
of the information and evidence necessary to establish his 
claim for service connection for a back condition on a 
secondary basis.  He was also advised of the evidence that VA 
would seek to provide and of the information and evidence 
that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  The statement of the case provided him with the 
criteria for direct and presumptive service connection and 
explained the reasons for denying the claim on that basis.  
The claim was thereafter readjudicated by way of an October 
2009 supplemental statement of the case.  Although the 
Veteran was not informed of how VA establishes disability 
ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claims for service connection.  

In July 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  
There is no indication that the Veteran has provided 
information to the RO about relevant records that are 
outstanding, accordingly, the Board finds that there is no 
duty to assist in that regard that is unmet.  In addition, 
the Veteran has been accorded multiple C&P examinations, the 
report of which are of record.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a lumbar spine sprain, 
claimed as upper and lower back, to include as secondary to a 
service-connected bilateral knee condition is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


